Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 15, 2016

The Court of Appeals hereby passes the following order:

A16A2215. ALPHONSA LIVINGSTON v. THE BANK OF NEW YORK
    MELLON.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Alphonsa Livingston appealed to the superior court,
which issued a writ of possession in favor of plaintiff the Bank of New York Mellon.
Livingston then appealed directly to this Court. We, however, lack jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003) (punctuation
omitted); see also OCGA § 5-6-35 (a) (1). Because Livingston did not follow the
proper procedure for requesting appellate review in this case, we lack jurisdiction
over this appeal.
      Moreover, even if Livingston had a right of direct appeal, this appeal is
untimely. Although a notice of appeal generally may be filed within 30 days of entry
of the order sought to be appealed, appeals from judgments in dispossessory actions
must be filed within 7 days of the date the judgment was entered. OCGA § 44-7-56;
Radio Sandy Springs, Inc. v. Allen Road Joint Venture, 311 Ga. App. 334, 335- 336
(715 SE2d 752) (2011). Livingston, however, filed his notice of appeal 13 days after
the superior court’s order was entered.
      For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
                                     08/15/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.